Case 6:20-cv-00465-ADA Document 29-4 Filed 10/02/20 Page 1 of 4




                EXHIBIT 1
Case 6:20-cv-00465-ADA Document 29-4 Filed 10/02/20 Page 2 of 4




                                                             Exhibit 1, Page 1
Case 6:20-cv-00465-ADA Document 29-4 Filed 10/02/20 Page 3 of 4




                                                                  Exhibit 1, Page 2
Case 6:20-cv-00465-ADA Document 29-4 Filed 10/02/20 Page 4 of 4




                                                                  Exhibit 1, Page 3
